Citation Nr: 1135740	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-43 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 9, 2011, and 30 percent thereafter for psychoneurosis, anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which increased the Veteran's service-connected psychoneurosis, anxiety to 10 percent disabling, effective March 11, 2009.  

In a July 2011 rating decision, the RO increased the Veteran's disability evaluation for his service-connected psychoneurosis, anxiety to 30 percent disabling, effective May 9, 2011.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In March 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In April 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  
2.  Prior to May 9, 2011, the competent and probative medical evidence of record demonstrates that the Veteran's service-connected psychoneurosis, anxiety is characterized by mild symptoms, which includes anxiety.  

3.  As of May 9, 2011, the competent and probative medical evidence of record demonstrates that the Veteran's service-connected psychoneurosis, anxiety is characterized by sleep impairment, short term memory loss, and anxiety.  


CONCLUSIONS OF LAW

1.  Prior to May 9, 2011, the criteria for a rating in excess of 10 percent for psychoneurosis, anxiety have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2010).

2.  As of May 9, 2011, the criteria for a rating in excess of 30 percent for psychoneurosis, anxiety have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in April 2009 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates. The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process. Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from May 2009 to May 2011.  The Veteran was also provided VA examinations in connection with his increased rating claim, which is found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision  

The Veteran contends that his service-connected psychoneurosis, anxiety, warrants a higher disability rating.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Throughout the rating period on appeal, the Veteran's service-connected psychoneurosis, anxiety has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).  That code section evaluates psychoneurosis, anxiety, under the general rating formula for mental disorders.  A 30 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130.  

Such general rating formula provides a the next-higher 50 percent rating where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

In order to be entitled to the next-higher 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

Rating Prior to May 9, 2011

In April 2009, the Veteran was afforded a VA examination.  During the examination, the Veteran denied having mental health treatment or being hospitalized for psychiatric reasons.  He admitted to previously working for the United States Postal Service (USPS) for 30 years and retired approximately 18 years ago.  He also informed the VA examiner that he has been married to his wife for 30 years.  While he admitted to the marriage being his third one, he indicated that it was a strong marriage.  He stated that he has one daughter that lives in Ohio, but has good contact with her.  The Veteran further added that he attends church, interacts with others, and works with the homeless in his city.  He denied a history of suicide and violence, but stated that he was able to run his own errands, complete all chores, and attend to personal hygiene on his own.  The VA examiner noted that during the examination, the Veteran rambled and offered few directions.  He was tangential and gave long, drawn out answers with slow speech, which made it difficult to obtain much information.  After mental status examination and testing, the VA examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and assigned a GAF score of 70.  

The Board notes that VA outpatient treatment records reflect no treatment or complaints for the Veteran's service-connected psychiatric disability.  

Based upon the evidence of the record, the Board finds that an increased rating in excess of 10 percent disabling is not warranted for the Veteran's service-connected psychiatric disability, prior to May 9, 2011.  There is no evidence showing that the Veteran has occupational and social impairment due to a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss to warrant the next-higher rating of 30 percent.  In fact, as previously stated, the April 2009 examiner explained that while the Veteran has anxiety, he is able to run his own errands, perform personal grooming, and complete all chores.  Furthermore, the evidence indicates that the Veteran's psychoneurosis symptoms are controllable and do not significantly interfere with his marriage or overall functioning.  

The Board also recognizes the Veteran's GAF score of 70 at the April 2009 VA examination.  Such GAF score is indicative of some mild symptoms, but when considering the evidence as a whole, does not justify assignment of the next-higher 30 percent rating.  An evaluation is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 30 percent rating, prior to May 9, 2011.

In summary, the Veteran is not entitled to an evaluation in excess of 10 percent, prior to May 9, 2011, for his service-connected psychoneurosis with anxiety, and the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Rating as of May 9, 2011

The Veteran was afforded a second VA examination for his service-connected anxiety in May 2011.  He described his overall mood as good, but admitted to only sleeping approximately four to five hours a night.  He rated the severity of his symptoms as a 4, on a scale of 0 to 10 with zero being no symptoms and 10 being the worst.  The Veteran denied the use of alcohol, tobacco, or illicit substances, and described his relationship with his wife and daughter as "good."  The Veteran admitted to having hobbies, which includes participating in church activities, helping others, and reading the bible.  The VA examiner noted that the Veteran is able to complete all activities of daily living without assistance.

Upon mental status testing, the Veteran was noted as being alert and oriented in all spheres.  He was adequately groomed and described his overall mood as euthymic with periods of increased worry.  His affect was appropriate to content and his rate, tone, and volume of speech were within normal limits.  There was no psychomotor agitation or retardation observed.  The VA examiner noted difficulties with short term memory, otherwise his thought process was spontaneous and goal oriented.  He denied any current suicidal or homicidal ideation, and there was no evidence of a psychotic disorder.  His judgment and insight appeared good and his intelligence was estimated to be in the average range.  The VA examiner diagnosed him with anxiety disorder, and assigned a GAF score of 65.  

The Board notes that VA outpatient treatment records reflect no complaints or treatment related to his service-connected anxiety disorder.  

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an evaluation higher than 30 percent is warranted for the Veteran's service-connected anxiety disorder.  The medical evidence, as previously stated, shows that the Veteran's speech is not characterized by a circumstantial, circumlocutory, or stereotyped pattern.  In fact, the May 2011 VA examiner stated that his speech was within normal limits.  

Similarly, there is no evidence that tends to show that the Veteran has difficulty in understanding complex commands.  The VA examiner noted that his eye contact was good and there was no psychomotor agitation or retardation present.  Furthermore, the Veteran demonstrated good insight and judgment regarding his symptoms, and a rational and goal-oriented thought process.  In addition, the evidence does not show memory impairment, impaired abstract thinking or panic attacks.  

The evidence also shows that the Veteran's service-connected anxiety disorder does not cause disturbances in motivation as to warrant a rating in excess of 30 percent.  During the May 2011 VA examination, the Veteran reported that he previously worked at the USPS and has been retired for more than 20 years.  However, the Board concludes that the Veteran's service-connected PTSD does not result in disturbances in the Veteran's motivation and mood to a degree consistent with a higher disability rating.  At the May 2011 VA examination, the Veteran's mood was reported as euthymic.  

Furthermore, review of the evidence reflects that the Veteran does not have a social impairment, as he reported at the VA examination that he has a good relationship with his daughter and wife.  Therefore, the Board finds that the Veteran's degree of social impairment does not warrant a 50 percent rating.

Lastly, the Board notes that the Veteran has been assigned a GAF score of 65, as reflected in the May 2011 VA examination report.   Such GAF score is indicative of mild symptoms, but when considering the evidence as a whole, does not justify assignment of the next-higher 50 percent rating.  The Board also points out that the classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).  
In summary, the Veteran is not entitled to an evaluation in excess of 30 percent, as of May 9, 2011, for his service-connected psychoneurosis with anxiety, and the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations in this case are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  The Veteran has not required frequent hospitalization due to his service-connected psychiatric disability.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extraschedular rating was not prejudicial.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to May 9, 2011, and 30 percent thereafter for psychoneurosis, anxiety, is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


